Case: 10-10539 Document: 00511300795 Page: 1 Date Filed: 11/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 22, 2010
                                     No. 10-10539
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

STEWART AZELL CROSS,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-403


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Stewart Azell Cross, Texas prisoner # 1089282, appeals the district court’s
dismissal of his mandamus petition pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). He
argues that the federal courts should order the state appellate court to provide
copies of his trial records and transcripts so that he may use them to prepare a
state postconviction application.          Cross also raises the merits of various
constitutional claims relating to his aggravated assault conviction and


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10539 Document: 00511300795 Page: 2 Date Filed: 11/22/2010

                                  No. 10-10539

revocation proceeding and contends that he could establish his entitlement to
relief on these allegations if he were given access to the trial records. We review
the district court’s dismissal for abuse of discretion. See Siglar v. Hightower, 112
F.3d 191, 193 (5th Cir. 1997).
      Cross has not established that the district court abused its discretion in
denying the requested relief. “[A] federal court lacks the general power to issue
writs of mandamus to direct state courts and their judicial officers in the
performance of their duties where mandamus is the only relief sought.” Moye
v. Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1275-76 (5th Cir. 1973).
The district court therefore lacked the authority to compel either the respondent
or a state court to loan Cross the desired records, regardless of the potential
merit of the constitutional claims Cross wishes to raise in postconviction
proceedings. See id. at 1276; Santee v. Quinlan, 115 F.3d 355, 356-57 (5th Cir.
1997). Consequently, the judgment of the district court is AFFIRMED.




                                         2